Citation Nr: 1424463	
Decision Date: 05/30/14    Archive Date: 06/06/14

DOCKET NO.  14-12 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than July 10, 2012, for the grant of a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel






INTRODUCTION

The Veteran served on active duty from July 1945 to September 1946 and from March 1951 to January 1952.

This appeal to the Board of Veterans' Appeals (Board) is from a November 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which in pertinent part, granted entitlement to a TDIU effective July 10, 2012.  The Veteran disagreed with the effective date of the grant of a TDIU.   

The Board notes that the November 2012 rating decision that granted entitlement to a TDIU, also granted an initial higher rating of 20 percent effective July 10, 2012, for the service-connected right shoulder disability, previously rated as 10 percent disabling.  The Veteran appealed that decision and was issued a statement of the case in January 2014 on the issues of earlier effective dates for the grant of a 20 percent rating for a right shoulder disability, as well as the grant of a TDIU.  However, the Veteran did not file a timely substantive appeal regarding the claim for an earlier effective date for the grant of a 20 percent rating for the right shoulder disability.  In this regard, the correspondence from the Veteran's attorney received in February 2014 and identified as a substantive appeal in lieu of VA Form 9, stated that the Veteran "disagrees with your continued denial of an earlier effective date for the grant of a total disability rating based on individual unemployability."  No argument concerning the right shoulder claim was provided, and there is no other document received within the remainder of the appeal period that can be construed as a substantive appeal for that issue.  Accordingly, this issue is not before the Board.  38 C.F.R. §§ 20.200, 20.202, 20.302.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to an effective date for the grant of a TDIU earlier than July 10, 2012.  Essentially, he argues that his TDIU should be granted effective February 2008, the date of his claim for entitlement to that benefit.  Additional development is required.

A TDIU rating may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a).  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  Id.  

From February 2008 to April 2011, service connection was in effect for only one disability, post-operative frozen left shoulder with chronic dislocations (minor arm), which was rated as 40 percent disabling.  By a rating decision in September 2011, the RO granted service connection for a right shoulder disability (major arm), assigning a 10 percent disability rating effective April 18, 2011.  Thereafter, the November 2012 rating decision increased the Veteran's disability rating for the right shoulder disability to 20 percent, effective July 10, 2012, and granted the claim for entitlement to a TDIU effective from that date.  As such, from February 2008 to April 18, 2011, the Veteran had a combined evaluation of 40 percent, and from April 18, 2011 to July 10, 2012, the Veteran's combined disability rating was 50 percent.  Thus, prior to July 10, 2012, the Veteran's combined disability rating for his service-connected disabilities did not meet the schedular threshold for TDIU under 38 C.F.R. § 4.16(a). 

A TDIU may be awarded on an extraschedular basis if a Veteran fails to meet the applicable percentage standards enunciated in 38 C.F.R. § 4.16(a), but is still unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities. 38 C.F.R. § 4.16(b).

During a July 2008 VA examination report, the Veteran reported suffering two strokes which have severely limited his ability to move or use his left arm.  The Veteran reported that prior to the first stroke he had severe limitation in range of motion of his left shoulder but was able to use his hand and do some lifting with the arm.  He stated that after his second stroke his wife has to cut his meat when eating and helps with dressing, and that he cannot hold a soda bottle with the left hand.  The examiner noted the Veteran's service-connected left shoulder disability prevented chores, shopping, exercise, and sports.  The disability was found to have moderate effects recreationally and severely affected the Veteran's ability to bathe, toilet and drive.  The examiner described the functional impairment that resulted from the left shoulder disability with respect to physical and sedentary activities as decreased manual dexterity, problems with lifting and carrying, decreased strength in the upper extremity, and pain.  

An August 2008 rating decision denied service connection for paralysis of the left arm with impairment of the shoulder, arm, and hand.   

VA outpatient treatment records dated in March 2008 show that the Veteran's left shoulder resulted in pain, but that he was otherwise feeling good.  Outpatient treatment record dated from July 2009 to October 2009 show that the Veteran continued to have pain, limited mobility, and stiffness in the left shoulder which he noted would sometimes interfere with his sleep.  In February 2010, the Veteran was seen for left shoulder pain, and he indicated that he had been taking over-the-counter medication for pain relief.  In September 2010, the Veteran reiterated that he would experience chronic pain in the left shoulder which he described as a three on a scale of 10.  In November 2010, it was indicated that the Veteran had limited range of motion of the left shoulder joint, and that he was unable to assume external rotation of the joint. 

A VA examination report dated in November 2010 shows that the examiner indicated that the Veteran had been retired from his previous employment as a cab driver since the 1990's due to eligibility by age and/or duration of work.  The 
examiner stated that the Veteran experienced decreased mobility, decreased strength, and pain in the upper left extremity which would interfere with certain daily activities. 

In an addendum to the November 2010 VA examination report, in December 2010, the examiner opined that although the evidence of record did not show the Veteran had additional limitations after repetitive motion, the pain and limitation of motion of the service-connected left shoulder precluded him from obtaining gainful employment in this competitive job market.  However, the opinion focused on the current job market, as opposed to appropriately focusing on whether the Veteran was unable to secure or follow a substantially gainful occupation due solely to his service-connected left shoulder disability.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993) (question is whether a veteran is capable of performing the physical 
and mental acts required by employment, not whether the veteran can find employment).

On VA examination in August 2011, the examiner noted the Veteran was not currently employed, was retired, and the cause of retirement was due to being eligible by age or duration of work.   

In light of the evidence of record, the Board finds that a retrospective medical opinion should be obtained. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Send the claims file to a VA physician for review to obtain a retrospective medical opinion.  Following review of the claims file, the physician should provide an opinion as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, the Veteran's service-connected left shoulder disability (minor arm) rendered him unable to secure or follow a substantially gainful occupation for the period from February 2008 to April 2011.  

If not, the examiner is asked to determine whether, from April 2011 to July 2012, the combined effects of the service-connected left shoulder disability and the recently service-connected right shoulder disability rendered the Veteran unable to secure or follow a substantially gainful occupation, without regard to age or nonservice-connected disabilities. 

The physician should provide the reasoning for the conclusions reached.  If an examination is deemed necessary one should be scheduled. 

2.  After the above has been completed to the extent possible and after undertaking any other development deemed necessary, the AOJ should readjudicate the claim for a TDIU prior to July 2012, to include consideration of whether referral for extraschedular consideration is warranted.  If the benefit sought remains denied, issue a supplemental statement and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



